

Exhibit 10.3


HIBBETT SPORTS, INC.
STANDARD NON-QUALIFIED OPTION AGREEMENT


NOTE:  This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Option in accordance with the Company’s Amended 2005 Equity Incentive Plan.


THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Hibbett Sports,
Inc. (“Company”).


A.           The Company maintains the Amended  2005 Equity Incentive Plan
(“EIP” or “Plan”).


B.           The Participant has been selected by the committee administering
the EIP to receive a Non-Qualified Stock Option Award.


C.           Key terms and important conditions of the Award are set forth in
the cover letter (“Grant Letter”) which was delivered to the Participant at the
same time as this document.  This Agreement contains general provisions relating
to the Award.


IT IS AGREED, by and between the Company and the Participant, as follows:


1.           Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:


(a)           The “Participant” is the individual named in the Grant Letter.
(b)           The “Grant Date” is the date of the Grant Letter.
(c)           The “Covered Shares” is that number of shares of the Company’s
Stock specified in the Grant Letter.
(d)           The “Exercise Price” is the price per common share set forth in
the Grant Letter.


Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.


2.           Award and Exercise Price. This Agreement specifies the terms of the
option (the “Option”) granted to the Participant to purchase the number of
Covered Shares at the Exercise Price per share. The Option is not an "incentive
stock option" as that term is used in Code section 422.


3.           Date of Exercise. Subject to the limitations of this Agreement, the
Option shall be exercisable in several installments according to the schedule
set forth on the Grant Letter.  An installment shall not become exercisable on
the otherwise applicable vesting date if the Participant’s Date of Termination
occurs on or before such vesting date. Notwithstanding the foregoing provisions,
however, the Option shall accelerate and become exercisable with respect to all
of the Covered Shares (to the extent it is not then otherwise exercisable) in
the following situations:


(a)           The Option shall become fully exercisable upon the Participant’s
Date of Termination, if the Participant’s Date of Termination occurs by reason
of the Participant’s death, Disability or Retirement.


(b)           The Option shall become fully exercisable upon a Change in
Control, if (i) the Participant’s Date of Termination does not occur before the
Change in Control and (ii) the Committee determines to accelerate such
exercisability.



 
 

--------------------------------------------------------------------------------

 

The Option may be exercised on or after the Date of Termination only as to that
portion of the Covered Shares as to which it was exercisable immediately prior
to the Date of Termination, or as to which it became exercisable on the Date of
Termination in accordance with this paragraph 3.


4.           Expiration. The Option shall not be exercisable after the Company’s
close of business on the last business day prior to the Expiration Date. The
“Expiration Date” shall be earliest to occur of:


(a)           the eighth (8th) anniversary of the Grant Date;


(b)           twelve (12) months after such Date of Termination if the if the
Participant is terminated by the Company without Cause;


(c)           the 90-day anniversary of such Date of Termination if the
Participant’s termination occurs for any reason other than any of those
described in paragraphs (b), (d), (e) or (f) of this Section 4;


(d)           the eighth (8th) anniversary of the Grant Date if the
Participant’s termination occurs on account of death, disability, or upon
retirement after attaining age 65 and completing 7 years of service;


(e)           the Date of Termination if the Participant’s is terminated for
Cause; or


(f)           the date on which the Committee determines the Participant
materially violated (i) the provisions of paragraph 10 below or (ii) any
non-competition agreement which the Participant may have entered into with the
Company.


5.           Method of Option Exercise.


(a)           Subject to the terms of this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice with the Chief
Financial Officer (or such other party as the Company may designate) of the
Company at its corporate headquarters prior to the Company’s close of business
on the last business day that occurs prior to the Expiration Date. Such notice
shall specify the number of Covered Shares which the Participant elects to
purchase, and shall be accompanied by payment of the Exercise Price for such
shares of Stock indicated by the Participant’s election.


(b)           Payment shall be by cash or by check payable to the Company.
Except as otherwise provided by the Committee before the Option is exercised:
(i) all or a portion of the Exercise Price may be paid by the Participant by
delivery of shares of Stock that have been owned by the Participant for at least
six (6) months and are otherwise acceptable to the Committee having an aggregate
Fair Market Value (valued as of the date of exercise) that is equal to the
amount of cash that would otherwise be required; and (ii) the Participant may
pay the Exercise Price by authorizing a third party to sell shares of Stock (or
a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.


(c)           The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate applicable state or Federal
securities laws or the rules and regulations of any securities exchange on which
the Stock is traded. If the Company makes such a determination, it shall use all
reasonable efforts to obtain compliance with such laws, rules and regulations.
In making any determination hereunder, the Company may rely on the opinion of
counsel for the Company.



 
 

--------------------------------------------------------------------------------

 

6.           Withholding. All deliveries and distributions under this Agreement
are subject to withholding of all applicable taxes. The Company is entitled to
(a) withhold and deduct from future wages of the Participant (or from other
amounts due to Participant) or make other arrangements for the collection of all
legally required amounts necessary to satisfy such withholding or (b) require
the Participant promptly to remit such amounts to the Company.  Subject to such
rules and limitations as may be established by the Committee from time to time,
the withholding obligations described in this Section 6 may be satisfied through
the surrender of shares of Stock which the Participant already owns, or to which
the Participant is otherwise entitled under the Plan, including shares of Stock
to be settled under this Agreement.


7.           Transferability. The Option is not transferable and, during the
Participant’s life, may be exercised only by the Participant. Transfers at death
are governed by paragraph 9(c) below.


8.           Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:


(a)           Change in Control. The term “Change in Control” shall mean (a) the
sale, lease, exchange or other transfer of all or substantially all of the
assets of the Company (in one transaction or in a series of related
transactions) to a corporation that is not controlled by the Company, (b) the
approval by the shareholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company, (c) a successful tender offer for the
Common Stock of the Company, after which the tendering party holds more than 30%
of the issued and outstanding Common Stock of the Company, or (d) a merger,
consolidation, share exchange, or other transaction to which the Company is a
party pursuant to which the holders of all of the shares of the Company
outstanding prior to such transaction do not hold, directly or indirectly, at
least 70% of the outstanding shares of the surviving company after the
transaction.


(b)           Date of Termination. The Participant’s “Date of Termination” shall
be the day immediately prior to the first day on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence approved by the Participant’s employer.


(c)           Disability. Except as otherwise provided by the Committee, the
Participant shall be considered to have a “Disability” during the period in
which the Participant is unable, by reason of a medically determinable physical
or mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to have a duration of not less than 120 days.


(d)           Cause. Termination for “Cause” shall mean termination in
connection with any of the following: (a) the failure or continued refusal to
discharge duties efficiently or diligently; (b) any indictment for, conviction
of, or plea of guilty or nolo contendere to, any crime (whether or not a felony)
involving dishonesty, fraud or breach of trust, under any law to which the
Participant may be subject; (c) any knowing act which has resulted or is likely
to result in material harm to the business, reputation, employees or directors
of the Company or its Subsidiaries; (d) failure to cooperate in any company
investigation; or (e) any breach of any approved code of ethics or business
conduct.


(e)           Retirement. “Retirement” of the Participant shall mean, with the
approval of the Committee, the occurrence of the Participant’s Date of
Termination on or after the date the Participant attains age sixty-five (65)
years, following at least five (5) years of service.



 
 

--------------------------------------------------------------------------------

 

(f)           Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.


9.           Binding Effect; Heirs and Successors.


(a)           The terms and conditions of this Agreement shall be effective upon
delivery to the Participant, with or without execution by the Participant.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.


(c)           If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.


10.           Disclosure of Information.  The Participant recognizes and
acknowledges that the Company’s trade secrets, confidential information, and
proprietary information, including customer and vendor lists and computer data
and programs (collectively “Confidential Information”), are valuable, special
and unique assets of the Company’s business, access to and knowledge of which
are essential to the performance of the Participant’s duties.  The Participant
will not, before or after his Date of Termination, in whole or in part, disclose
such Confidential Information to any person or entity or make such Confidential
Information public for any purpose whatsoever, nor shall the Participant make
use of such Confidential Information for the Participant’s own purposes or for
the benefit of any person or entity other than the Company under any
circumstances before or after the Participant’s Date of Termination; provided
that this prohibition shall not apply after the Participant’s Date of
Termination to Confidential Information that has become publicly known through
no action of the Participant.  The Participant shall consider and treat as the
Company’s property all memoranda, books, records, papers, letters, computer data
or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Participant or coming into his or
her possession, and shall deliver the same to the Company on the Date of
Termination or, on demand of the Company, at any earlier time.


11.           Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.  Such powers or decision-making may be delegated, to the extent
permitted by the Plan, to one or more of Committee members or any other person
or persons selected by the Committee.



 
 

--------------------------------------------------------------------------------

 

12.           Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall wholly incorporate and be subject to
the terms of the Plan, a copy of which may be obtained from the Chief Financial
Officer of the Company (or such other party as the Company may designate); and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.


13.           No Implied Rights.


(a)  The Option will not confer on the Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.


(b)  The Participant shall not have any rights of a shareholder with respect to
the shares subject to the Option, until a stock certificate has been duly issued
following exercise of the Option as provided herein.


14.           Notices. Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


15.           Fractional Shares. In lieu of issuing a fraction of a share upon
any exercise of the Option, resulting from an adjustment of the Option pursuant
to Section 4.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.


16.           Amendment. This Agreement may be amended by written agreement of
the Participant and the Company, without the consent of any other person.


17.           Governing Law; Jurisdiction.  This Agreement shall be governed by
the law of the State of Alabama without giving effect to the choice-of-law
provisions thereof.  The Circuit Court of the City of Birmingham and the United
States District Court, Northern District of Alabama, Birmingham Division shall
be the exclusive courts of jurisdiction and venue for any litigation, special
proceeding or other proceeding as between the parties that may be brought, or
arise out of, in connection with, or by reason of this Agreement.  The parties
hereby consent to the jurisdiction of such courts.








End of Exhibit 10.3
